Citation Nr: 1757930	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-42 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 21, 2011 for Dependency and Indemnity Compensation (DIC) benefits as a helpless child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. He died on September [REDACTED], 2002. The appellant is his son. The Veteran's spouse is the appellant's mother, but died in June 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Regional Pension Management Center.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing at the RO in Los Angeles, California. A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant initially applied for VA death pension benefits in January 2005.

2. In August 2005, the RO furnished an apportionment decision regarding the apportionment of the mother's surviving spouse benefits. The appellant did not appeal that decision.

3. A claim for DIC benefits as a helpless child was first raised on April 21, 2011.





CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 2011 for DIC benefits as a helpless child  have not been met. 38 U.S.C.A. § 5110(e)(West 2014); 38 C.F.R. §§ 3.152, 3.155, 3.400, 3.402 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the  claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Effective Date Prior to April 21, 2011

The record reflects that the appellant initially applied for VA death benefits on January 31, 2005. However, on his application, the appellant specifically stated that he was not claiming the cause of death to be due to service. In August 2005, the RO furnished an apportionment decision, noting that the appellant requested "apportionment of his mother's surviving spouse benefits." The appellant did not appeal that decision or submit evidence within a year and it became final. 38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). 

In March 2009, the appellant's mother filed a claim for DIC benefits. Accordingly, DIC benefits were granted in August 2010. On April 21, 2011, the appellant's mother, reported that her son, the appellant in this case, would like to apply as a helpless child dating back to 2002. The appellant has been granted DIC benefits as a helpless child, effective the date of claim, April 21, 2011. See October 2014 notification letter. 

The appellant now argues that his DIC benefits as a helpless child should be effective as of the day of his eighteenth birthday, June [REDACTED], 2004. The Veteran argues that the original claim for DIC benefits as a helpless child was in January 2005. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, though not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155 (a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57 (a)(3) (2017)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400 (b) or (c) or 38 C.F.R. § 3.401 (b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim. 38 C.F.R. § 3.403. In general, the effective date of an award based on a claim for DIC shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110 (a) (2014). 

Except as otherwise provided, the effective date of an evaluation and award of DIC will be the date of receipt of claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2017). The provisions of 38 C.F.R. § 3.400 (c)(4) address DIC. This section provides that the effective date of an award of DIC for a child will be the first day of the month in which entitlement arose, if a claim is received within one year after the date of entitlement. Otherwise, the effective date will be the date of receipt of the claim. 38 C.F.R. § 3.401 (b) address additional awards of compensation for dependents. This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award. 

Moreover, the appellant further asserts that 38 U.S.C 5110(e) applies in this case. Under 38 U.S.C 5110(e), "the effective date of an award of dependency and indemnity compensation to a child shall be the first day of the month in which the child's entitlement arose if application therefor is received within one year from such date." 

Although the appellant asserts that his January 31, 2005 application should be construed to include a claim for DIC, the Board notes that the appellant specifically marked "no" on the application when he asked whether he was claiming that the cause of death was due to service. Moreover, and most notably, the appellant was notified in the August 2005 apportionment decision that his application was construed as a "request for apportionment of his mother's surviving spouse benefit," at which time included death pension benefits, and the appellant did not assert that he was claiming otherwise. Last, should the appellant request the Board to interpret the April 21, 2011 request as a claim for an earlier effective date, the Board notes that stand-alone claims for earlier effective dates have no legal merit. See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). For these reasons, the Board construes the original date of claim for the appellant's claim for DIC benefits as a helpless child to be April 21, 2011.

Moreover, under 38 C.F.R. § 3.153, an application on a form jointly developed by the Social Security Administration (SSA) and VA, which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits. Such application also will be considered to have been received by VA as of the date of receipt by SSA. 38 C.F.R. § 3.153. Indeed, it is not in debate that a claim was filed with SSA on February 1, 2005, just a day after the appellant filed his January 2005 VA application for death benefits. The Board notes that any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA is sufficient to establish the effective date for death benefits for VA purposes. See, Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009). In this case, the appellant's application for SSA benefits was considered at the same time as the appellant's request for death benefits, specifically death pension benefits, and VA pension death benefits were granted effective January 31, 2005, a day prior to the appellant's February 1, 2005 SSA benefit claim. However, the Board does not find that the appellant's request for SSA benefits includes a request for DIC benefits in this case. The Board notes that here, the VA application for death benefits was filed nearly simultaneously with the SSA application for death benefits, but notes that the appellant specifically indicated that he was not requesting DIC benefits on his VA application. Again, VA interpreted the appellant's application as a request for apportionment of his mother's death pension benefits, the appellant was notified that his January 2005 application was interpreted as a request for such apportionment of his mother's VA death pension benefits, and the appellant did not assert otherwise. In fact, the appellant's claim for DIC based on helpless child was not asserted until many years later in April 21, 2011.

The Board finds that the weight of the evidence is against the appellant's claim for an effective date prior to April 21, 2011. In this case, given the above discussion, the date of application is found to be April 21, 2011. Therefore, the appellant's application was not received within one year from the first day of the month in which the child's entitlement arose. Instead, the application was filed nearly 7 years after his eighteenth birthday. The effective date of the appellant's DIC benefit as a helpless child is to remain the date of application, April 21, 2011, and a retroactive application of DIC benefits is not warranted prior to such date of application. 

As the preponderance of the evidence is against an effective date prior to April 21, 2011, the benefit-of-the-doubt does not apply. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


	(CONTINUED ON NEXT PAGE)






	ORDER	

Entitlement to an effective date prior to April 21, 2011 for DIC benefits as a helpless child is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


